Lawrence Watson (petitioner) appeals from a judgment of a single justice of this court denying his petition for relief pursuant to G. L. c. 211, § 3, and G. L. c. 249, § 4. We affirm.
The petitioner, a frequent litigant in the Massachusetts appellate courts, raises numerous claims arising from a series of G. L. c. 209A orders issued by the District Court more than a decade ago. The petitioner has offered no supporting material for his claims, largely, as he concedes, because of the age of the claims •— they arise from orders entered in the District Court in 1995. See Lu v. Boston Div. of the Hous. Court Dep’t, 432 Mass. 1005, 1005-1006 (2000). To the extent that he claims the District Court has failed to provide him with materials from his underlying cases, even those claims are made without support. See Roe v. Rosencratz, 443 Mass. 1021 (2005); Santiago v. Commonwealth, 442 Mass. 1045 (2004). We have been presented with no basis to conclude that the single justice abused his discretion or otherwise erred.

Judgment affirmed.